 
Exhibit 10.1
 
CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
MEMORANDUM OF UNDERSTANDING AMONG PLAINTIFFS AND
DEFENDANTS IN IN RE INFOSONICS CORPORATION SECURITIES
LITIGATION, No. 06-CV-1231 JLS (WMc)


This Memorandum of Understanding (“MOU”) contains the material terms of a
settlement (the “Settlement”) of In re InfoSonics Securities Litigation, Case
No. 06-CV01231 JLS (WMc) (the “Action”) pending in the United States District
Court for the Southern District of California (the “Court”) by and between
Robert Sibley (“Lead Plaintiff”) and Plaintiffs Robert Lorizio and Joel Webb
(collectively, “Plaintiffs”), individually and on behalf of all other persons
and entities similarly situated and Defendants InfoSonics Corporation
(“InfoSonics” or the “Company”) and Joseph Ram, John J. Althoff, Jeffrey
Klausner, Joseph Murgo, and Abraham Rosler (collectively, with InfoSonics, the
“Defendants”). The Settlement provides for the dismissal with prejudice of the
Action and for the releases defined below, subject to the approval of the Court
and such approval becoming final.


Plaintiffs and Defendants (collectively the “Parties”) contemplate that this MOU
will be superceded by a more detailed “Stipulation of Settlement” incorporating
the terms and conditions set forth herein and other customary terms and
conditions as agreed upon by counsel for the Parties.


1.  InfoSonics will pay or cause its insurer AIG (National Union Fire Insurance
Co. of Pittsburg, PA) (“AIG”) to pay the sum of $3,800,000.00 (three million
eight hundred thousand dollars) (the “Settlement Amount”) in the following
timeframe by depositing the following amounts into an interest bearing escrow
account to be established by Lead Counsel for Plaintiffs (“Lead Counsel”),
controlled by Lead Counsel, and made subject to the Court’s jurisdiction and
oversight by Lead Counsel (the “Settlement Fund”): (a) depositing $150,000.00
(one hundred fifty thousand dollars) no later than ten (10) days following the
notice of entry of an order by the Court preliminarily approving the Settlement
described herein (the “First Payment Date”); and (b) depositing $3,650,000.00
(three million six hundred and fifty thousand dollars), no later than twenty-one
(21) days following notice of entry of an order by the Court preliminarily
approving the Settlement described herein (the “Second Payment Date”), but in no
case shall the Second Payment Date be earlier than September 10, 2008. If the
Settlement Amount is not paid into the Settlement Fund by the First and Second
Payment Dates, as set forth herein, interest shall accrue on any unpaid portion
of the Settlement Amount then due at the 3-month T-Bill rate until paid. Except
as provided in paragraphs 3 and 9, the Settlement Amount will not be disbursed
until all of the conditions set forth in paragraph 14 have been met.


2.  Defendants will stipulate to the certification of a class, for settlement
purposes only, consisting of all purchasers of securities of InfoSonics between
February 6, 2006 and August 9, 2006, inclusive (the “Class”). Excluded from the
Class are the Defendants herein, the directors, officers and employees of the
Company, the members of each individual defendant’s immediate family, any entity
in which any Defendant has a controlling interest, and the legal affiliates,
representatives, heirs, controlling persons, successors and predecessors in
interest or assigns of any such excluded party, and any person who submits a
timely and valid request for exclusion from the Class.
 
SD 642 367.2

1

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
3.  All costs of providing notice to the members of the Class, processing claims
and distributing the “Net Settlement Fund” (the Settlement Amount less Court
authorized payments for fees, expenses and taxes) to Class members (“Notice and
Administration Costs”) shall be paid out of the Settlement Amount. The Notice of
Pendency and Settlement of Class Action to be provided to Class members and
summary notice to be published in the national edition of The Wall Street
Journal (or other similar widely circulated national publication) shall include
notice of the separate settlement of In re InfoSonics Corporation Derivative
Litigation, Case No. 06-CV-1336 JLS (WMc) (the “Derivative Action”), provided,
however, that the Settlement Amount will not be charged with that portion of the
total costs of notification of the settlements in this Action and the Derivative
Action attributable solely to the settlement of the Derivative Action. Notice
and Administration Costs shall include, but are not limited to, the cost of
publishing summary notice, printing and mailing a Notice of Pendency and
Settlement of Class Action, as directed by the Court, and reimbursing nominees,
if they request reimbursement, for their reasonable expenses of identifying
members of the Class, and related costs.


4.  This is not a “claims-made” settlement. Accordingly, if all conditions of
the Stipulation of Settlement are satisfied and the Settlement receives final
Court approval and that approval is not overturned on appeal or overturned as a
result of further proceedings on remand, and the Settlement does not fail for
any other reason, then the funds on deposit in the Settlement Fund will not be
returned to InfoSonics or AIG. If, however, the Settlement fails to receive
court confirmation, or the judgment fails to become final, or the Settlement
fails for any other reasons, then the Settlement Amount paid (including any
interest earned on such payments), shall promptly be returned in accordance with
paragraph 11 below.


5.  The settlement notice and claims process will be administered by an
independent claims administrator selected by Lead Counsel and approved by the
Court. The allocation of the Net Settlement Fund among Class members who submit
timely and valid proofs of claim shall be the subject of a plan of allocation to
be proposed by Plaintiffs and approved by the Court. Neither the Defendants nor
their counsel will have any involvement in the plan of allocation or in
reviewing or challenging any proof of claim or any liability with respect to the
plan of allocation or the claims administration process. Subject to the
provisions of paragraphs 1 and 9, the Settlement Amount shall be held in escrow
pending the entry of a final, non-appealable order by the Court dismissing with
prejudice the Action, at which time the Settlement Amount, less any award of
attorneys’ fees and costs, and any taxes and/or any Notice and Administration
Costs, plus any accrued interest at the rate paid on the escrow account, shall
be distributed to the Class Members in the Action.


6.  The Parties will not assert that the Action was brought by Plaintiffs or
defended by the Defendants in bad faith or without reasonable cause under Rule
11 of the Federal Rules of Civil Procedure.


7.  This MOU shall not be used in any way to indicate liability or wrongdoing as
to any claims that were or could have been asserted in the Action or otherwise
be deemed an admission (a) by the Defendants: (i) of any wrongdoing, violation
of law, liability, negligence or culpability of any kind whatsoever, or (ii)
that recovery could be had in any amount should the Action not be settled; or
(b) by the Plaintiffs of any lack of merit of any claim asserted against
 
SD 642 367.2

2

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
Defendants, and may not be used in any proceeding for any purpose except to
enforce the terms of the MOU. Defendants deny any liability or responsibility
for the claims made in the Action and make no admission of any wrongdoing.
 
8.  The “Final Judgment” to be entered by the Court will include releases,
subject to the Final Judgment becoming final as defined in the Stipulation of
Settlement, providing, in substance, as follows:


(a) a release by Plaintiffs and all members of the Class of all claims, demands,
rights, liabilities and causes of action, known or unknown, asserted in the
Action or that have been asserted in any forum or could have been asserted by
them in any forum based upon any violation of state, federal or any country’s
securities laws, against any of the Defendants, parents, subsidiaries,
affiliates, directors, officers, employees, agents, bankers, commercial bankers,
lenders, accountants, advisors, consultants, insurers, attorneys, and any past,
present or future officers, directors and employees of Defendants, their
predecessors, successors, heirs, executors, trustees, estates, families, spouses
and marital communities, and their subsidiaries, affiliates and agents, and all
similar persons and/or entities, based upon or related to (i) their purchase of
InfoSonics securities during the Class Period held at the end of the Class
Period or any sales of such securities; and (ii) the facts, transactions,
events, occurrences, acts, disclosures, statements, omissions or failures to act
which were or could have been alleged in the Action, including without
limitation, any misstatement or omission, any breach of duty, any negligence or
fraud (or any other alleged wrongdoing or misconduct) relating in any way to the
accounting for the 2006 warrants, InfoSonics’ public filings and financial
results publicly disseminated during the Class Period, InfoSonics’ stock split
announced in May 2006, the issues with VK Mobile phone manufacturing, approvals,
distribution, distribution agreements, distribution arrangements, sales,
acceptance, success, or defects alleged or that could have been alleged in the
Complaint, and/or any alleged trading by Defendants in InfoSonics stock.


(b) a release, waiver and relinquishment to the fullest extent permitted by law,
of the provisions, rights and benefits of Section 1542 of the California Civil
Code, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS, WHICH THE  CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER  FAVOR AT THE TIME OF EXECUTED THE RELEASE,
WHICH IF KNOWN  BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
 SETTLEMENT WITH THE DEBTOR


by Plaintiffs and all members of the Class, and all other persons and entities
whose claims are being released.
 
(c) a release by each Defendant and any other released person of each Plaintiff,
and counsel for each Plaintiff from all claims, demands, rights, liabilities and
causes of action, known or unknown, asserted or that might have been asserted
arising out of, based
 
SD 642 367.2

3

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
upon or related to the institution, prosecution, assertion, settlement or
resolution of the Action; and


(d) a provision providing for the dismissal of the Action with prejudice and
without costs, except as otherwise provided in the Stipulation of Settlement.


The foregoing does not represent the precise wording of the release, but rather
is intended to summarize the intent of the releases contemplated by the
Settlement. The Stipulation of Settlement shall provide that the Parties shall
request the Court to reserve jurisdiction over all matters relating to the
administration and effectuation of the Settlement.
 
9.  Any attorneys’ fees and expenses awarded Plaintiffs’ Counsel (identified in
the signature blocks to this Settlement and/or Plaintiffs’ Third Consolidated
Amended Class Action Complaint, filed May 23, 2008) by the Court shall be paid
solely from the Settlement Amount and may be paid to Plaintiffs’ Counsel
immediately following an award of such fees and expenses by the Court,
notwithstanding the existence of any timely filed objections thereto, or
potential for appeal therefrom, subject to each Plaintiff’s Counsel’s joint and
several obligations to make appropriate refunds or repayments to the Settlement
Fund, plus accrued interest at the same rate as is earned by the Settlement Fund
in the escrow account if, and when, as the result of any appeal and/or further
proceedings on remand, or successful collateral attack, the fee or cost award is
reduced or reversed. Each Plaintiff’s Counsel shall make the appropriate refund
or repayment, in full, within ten (10) business days following written notice of
any such reduction of the fee or cost award, or the termination of the
Settlement. The obligation to make appropriate refund or repayment may be
enforced by summary orders of the Court. The Settlement Amount shall be the sole
source of payment of any award of attorneys’ fees and costs to plaintiffs’
counsel. The Parties agree that the denial, in whole or in part, of any
application for attorneys’ fees and costs shall in no way affect the
enforceability, validity or finality of the Settlement. Defendants will take no
position with respect to Plaintiffs’ Counsel’s request for or award of
attorneys’ fees or expenses.


10.  The Stipulation of Settlement shall contain a provision providing that
Defendants have the right to terminate this Settlement in the event that
purchasers of more than seven (7) percent of the total number of shares of
InfoSonics common stock purchased during the Class Period submit timely and
valid requests for exclusion from the Class.


11.  If for any reason the Settlement does not become final as defined in the
Stipulation of Settlement, or if the Stipulation of Settlement is voided,
canceled or terminated or the Final Judgment approving the Settlement is
overturned on appeal, or does not become final as result of further proceedings
on remand, the Settlement Amount plus accrued interest, less any notice costs,
administration costs, taxes or tax expenses paid or owing, shall be returned to
InfoSonics and/or AIG, respectively, to the extent each funded the Settlement
Amount, as instructed by each party that funded the Settlement Amount, within
ten (10) days after written notification of such event. This provision shall
survive any other failure of the Stipulation of Settlement, and may be
specifically enforced by the Court.
 
SD 642 367.2

4

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
12.  If a case is commenced concerning InfoSonics under Title 11 of the United
States Code (Bankruptcy), or a trustee, receiver or conservator is appointed
under any similar law, and in the event of the entry of a final order of a court
of competent jurisdiction determining the transfer of the Settlement Amount
pursuant to paragraph 1 hereof or any portion thereof by InfoSonics to be a
preference, voidable transfer, fraudulent transfer or similar transaction, and
any portion thereof is required to be returned, and is, in fact, returned, and
such amount is not promptly re-deposited by others, then, at the election of
Lead Counsel, Plaintiffs shall move (and Defendants shall not oppose) the Court
to vacate and set aside both the releases given and the Final Judgment, if
entered by such time. In such event, the releases and Final Judgment shall be
null and void, and the parties shall be restored to their respective positions
in the litigation immediately prior to the execution of the Stipulation, and the
Settlement Amount shall be returned subject to the provisions of paragraph 11
above.


13.  If a case is commenced concerning AIG, Defendants’ insurance carrier, under
Title 11 of the United States Code (Bankruptcy), or a trustee, receiver or
conservator is appointed under any similar law, and in the event of that the
entry of a final order of a court of competent jurisdiction determining the
transfer of the Settlement Amount pursuant to paragraph 1 hereof or any portion
thereof to be a preference, voidable transfer, fraudulent transfer or similar
transaction, and any portion thereof is required to be returned, and is, in
fact, returned, and such amount is not promptly re-deposited by others, then, at
the election of either Plaintiffs or Defendant(s), Plaintiffs or Defendant(s)
shall move (and no other party shall oppose) the Court to vacate and set aside
both the releases given and the Final Judgment, if entered by such time. In such
event, the releases and Final Judgment shall be null and void, and the parties
shall be restored to their respective positions in the litigation immediately
prior to the execution of the Stipulation, and the Settlement Amount shall be
returned subject to the provisions of paragraph 11 above.


14.  The Settlement is conditioned upon receiving final judicial approval of the
Stipulation of Settlement from the Court, the entry of a Final Judgment, and the
Final Judgment becoming final, as will be provided and defined in the
Stipulation of Settlement. This MOU is binding on the Parties, but it is
understood that the Settlement is subject to and contingent on: (a) good faith
documentation and execution of a Stipulation of Settlement containing the
releases described in Paragraph 8, and other essential terms contained herein;
(b) the preliminary approval of the Settlement by the Court; (c) payment of the
Settlement Amount, as set forth in Paragraph 1 hereof; (d) final approval of the
Court upon notice as described in Paragraph 3 to the Class Members and after a
hearing (meaning that the Court has entered an order approving the Settlement
and that such order is finally affirmed on appeal or is no longer subject to
appeal); (e) AIG funding the Settlement Amount as set forth in Paragraph 1; and
(f) the settlement of In Re InfoSonics Derivative Litigation, including
receiving final judicial approval therein, entry of a Final Judgment therein,
and the Final Judgment therein becoming final. This MOU and/or the Settlement
shall be voidable by the Parties should any of conditions (a) to (d) not be met,
and voidable by the Defendants only if conditions (e) or (f) is not met; in such
event, if any Party voids this MOU and/or the Settlement, then this MOU and/or
the Settlement shall be null and void, and shall not be admissible in any
proceeding or be deemed to prejudice any of the positions of the Parties in or
with respect to the Action or any other action. In order to void the MOU and/or
the Settlement pursuant to this paragraph 14, the Party seeking to void the MOU
 
SD 642 367.2

5

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
and/or the Settlement must give notice to the other Party within thirty (30)
days of the event giving rise to the right to void the MOU and/or Settlement. In
the event that the Settlement is voided or terminated or fails to become
effective for any reason, including pursuant to Paragraph 11, the Parties shall
be deemed to have reverted to their respective status in the Action as of the
date immediately preceding the execution of this MOU, and the Parties shall
proceed in all respects as if this MOU and any related orders had not been
executed and/or entered.
 
15.  Promptly upon execution of this MOU, counsel for the parties shall work
cooperatively and in good faith to: (a) jointly request that the Court enter a
stay of all proceedings in the Action, and, if such stay is granted, shall cease
any and all work in connection with the Action except for work relating to the
consummation of the Settlement; (b) in the event that the Court does not stay
all proceedings in the Action, Plaintiffs and Defendants shall agree to
extensions of time with respect to court filings and other submissions as may be
appropriate and necessary; (c) negotiate and prepare expeditiously a binding
Stipulation of Settlement embodying the essential terms contained herein and
such other documentation as may be required in order to obtain the Court’s
preliminary and final approval of the Settlement; (d) file the Stipulation of
Settlement and other papers with the Court; and (e) cooperate and use best
efforts to allow for joint hearings and other judicial efficiencies to
facilitate the separate settlement of the In Re InfoSonics Derivative
Litigation. Plaintiffs shall be responsible for moving for preliminary approval
of the Settlement by the Court.


16.  This MOU shall be binding upon the Parties, and inure to the benefit of the
successors, assigns, executors, administrators, heirs, insurers, and legal
representatives of the Parties hereto, provided, however, that no assignment by
any party shall operate to relieve such party of its obligations hereunder. This
MOU shall also inure to the benefit of the parties to the In Re InfoSonics
Derivative Litigation, only insofar as it relates specifically to that
litigation.


17.  This MOU may be executed in one or more counterparts.
 
Dated:August 8, 2008
Dated:August 6, 2008
   
HULETT HARPER STEWART LLP
LATHAM & WATKINS LLP
BLAKE MUIR HARPER
PETER H. BENZIAN
SARAH P. WEBER
KIMBERLY AROUH HICKS
   
/s/ Blake Muir Harper (SW)
/s/ Kimberly Arouh Hicks
BLAKE MUIR HARPER
KIMBERLY AROUH HICKS
   
550 West C Street, Suite 1600
600 West Broadway, Suite 1800
San Diego, CA 92101
San Diego, CA 92101
Telephone:   (619) 338-1133
Telephone:   (619) 236-1234
Facsimile:     (619) 338-1139
Facsimile:     (619) 696-7419
   
Liaison Counsel for Plaintiffs
Counsel for Defendants InfoSonics Corporation
 
Joseph Ram, John J. Althoff, Jeffrey Klausner,
 
Joseph Murgo, and Abraham Rosler

 
SD 642 367.2

6

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
KLAFTER OLSEN & LESSER LLP
KURT B. OLSEN




/s/ Kurt Olsen
KURT B. OLSEN


1250 Connecticut Avenue NW, Suite 200
Washington, DC 20036
Telephone:   (202) 261-3553
Facsimile:     (202) 261-3533


KLAFTER OLSEN & LESSER LLP
JEFFREY A. KLAFTER
1311 Mamaroneck Avenue, Suite 220
White Plains, NY 10605
Telephone:   (914) 997-5656
Facsimile:     (914) 997-2444




BERGER & MONTAGUE PC
TODD S. COLLINS




/s/ Todd S. Collins
TODD S. COLLINS


1622 Locust Street
Philadelphia, PA 19103
Telephone:   (215) 875-3000
Facsimile:     (215) 875-5715


Co-Lead Counsel for Plaintiffs
 
 
SD 642 367.2

7

--------------------------------------------------------------------------------


 